Name: Commission Regulation (EEC) No 2987/90 of 15 October 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 10 . 90 Official Journal of the European Communities No L 285/7 COMMISSION REGULATION (EEC) No 2987/90 of 15 October 1990 on the supply of various lots of skimmed-milk powder as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 4 022 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted ail the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 285/8 Official Journal of the European Communities 17. 10 . 90 ANNEX I LOTS A and B 1 . Operation Nos (') : 824, 825, 827 and 828/90  Commission Decision of 1 . 3 . 1990 2. Programme : 1990 3. Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Roma  Telex 626675 I WFP 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder (A  B 1 and B 2) skimmed-milk powder (B 3) 7. Characteristics and quality of the goods (2) (*) (J) : see OJ No C 216, 14.8 . 1987 :  p. 4 (under I.1.B.1  I.1.B.3) (A  B 1 , B 2)  p. 3 (under I.1.A.1  I.1.A.2) (B 3) 8 . Total quantity : 789 tonnes 9. Number of lots : two (A : 570 tonnes ; B : 219 tonnes) 10 . Packaging and marking : 25 kg and see OJ No C 216, 14. 8 . 1987 :  pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) (A  B 1 and B 2)  p. 3 (under I.1A.3) (B 3) Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987 :  p. 6 (under I.1.B.5) (A  B 1 and B 2)  p. 3 (under I.1A..4) (B 3) 1 1 . Method of mobilization of product : Community market (A  Bl , B2): The manufacture of skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender (B 3) : The manufacture of skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 . 11  5. 12. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 5. 11 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 11 . 1990 (b) period for making the goods available at the port of shipment : ,1  12. 12. 1990 (c) deadline for the supply :  1 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, rue de la Loi 200, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (^ : refund applicable on 19 . 9 . 1990, fixed by Commission Regulation (EEC) No 2659/90 (OJ No L 254, 18. 9. 1990, p. 5) 17. 10 . 90 Official Journal of the European Communities No L 285/9 LOTS C, D, E, F and G 1 . Operation Nos ( l): 854 to 866/90  Commission Decision of 1 . 3 . 1990 2. Programme : 1990 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q (8) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1  I.1.B.3) 8 . Total quantity : 2 123 tonnes 9. Number of lots : five (see Annex II) 10 . Packaging and marking : 25 kg (') (l0) (n) and see OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.1 .B.4.3) Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization of product : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 12. 1990 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 5. 11 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 11 . 1990 (b) period for making the goods available at the port of shipment : 1  15. 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire , A 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, rue de la Loi, 200 B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer ^: refund applicable on 19. 9 . 1990, fixed by Commission Regulation (EEC) No 2659/90 (OJ No L 254, 18 . 9 . 1990, p. 5) No L 285/10 Official Journal of the European Communities 17. 10 . 90 LOTS H, I and K 1 . Operation Nos ('): see Annex II  Commission Decision of 1 . 3 . 1990 2. Programme : 1990 3. Recipient : Euronaid, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2)(^ 00 ¢' see OJ No C 216, 14. 8 . 1987, p.,4 (under I.1.B.1  I.1 .B.3) 8 . Total quantity : 1 110 tonnes 9 . Number of lots : three (see Annex II) 10. Packaging and marking (') : 25 kg and see OJ No C 216, 14. 8 . 1987, pp. 4 and . 5 (under I.1.B.4 and I.l.B.4.3) Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization of product (10) (") : the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 25. 11  5. 12. 1990 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 5. 11 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 11 . 1990 (b) period for making the goods available at the port of shipment : 1  12. 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58 , rue de la Loi 200, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (s): refund applicable on 19 . 9 . 1990, fixed by Commission Regulation (EEC) No 2659/90 (OJ No L 254, 18 . 9. 1990, p. 5) No L 285/1117. 10 . 90 Official Journal of the European Communities Notes (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and -137 levels . (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7 . 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1. 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/ shipping number. (8) Radiation certificate must be issued by official authorities and be legalized for Egypt. (') Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. (10) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (") The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. No L 285/12 Official Journal of the European Communities 17. 10. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 570 WFP Ethiopia Action No 824/90 / Ethiopia / 0417600 / VSMP / Gift of the EEC / Action of the World Food Programme / Assab B 219 B 1 : 100 WFP Somalia Action No 825/90 / Somalia / 0372900 / VSMP / Gift of the EEC / Action of the World Food Programme / Mogadishu B 2 : 69 \ WFP Somalia Action No 827/90 / Somalia / 0234802 / VSMP / Gift of the EEC / Action of the World Food Programme / Mogadishu B 3 : 50 WFP Uganda Action No 828/90 / Uganda / 0438500 / SMP / Gift of the EEC / Action of the World Food Programme / Tororo C 465 465 Caritas N Peru AcciÃ ³n n0 854/90 / Leche en polvo / Peru / Ayacucho vÃ ­a Callao / DonaciÃ ³n de la Comunidad econÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita D 455 50 CRS Dominica Action No 855/90 / Milk powder / Dominica / Cathwel / 900121 / Roseau via Woodbridge Bay / Gift of the European Economic Community / For free distribution 405 Caritas N HaÃ ¯ti Action n0 856/90 / Lait en poudre / HaÃ ¯ti / Caritas N / 900301 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite E 450 300 Protos HaÃ ¯ti Action n0 857/90 / Lait en poudre / HaÃ ¯ti / Protos / 901501 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique eropÃ ©enne / Pour distribution gratuite ¢ 150 Caritas N RepÃ ºblica Dominicana AcciÃ ³n n0 858/90 / Leche en polvo / RepÃ ºblica Dominicana / Caritas N / 900304 / Santo Domingo / DonaciÃ ³n de la Comunidad econÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita No L 285/1317 . 10 . 90 Official Journal of the European Communities DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale -du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem F 375 165 CAM Egypt Action No 859/90 / Milk powder / Egypt / CAM / 902026 / Cairo via Alexandria / Gift of the European Economic Community / For free distribution 210 Caritas Italy Ghana Action No 860/90 / Milk powder / Ghana / Caritas I / 900603 / Accra via Tema / Gift of the European Economic Community / For free distribution G 378 30 AATM Madagascar Action n0 861 /90 / Lait en poudre / Madagascar / AATM / 901731 / Toliary / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 AATM Madagascar Action n0 862/90 / Lait en poudre / Madagascar / AATM / 901736 / Toamasina / Don de la CommunautÃ © . Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 AATM Madagascar Action n0 863/90 / Lait en poudre / Madagascar / AATM / 901742 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Appel DÃ ©tresse Madagascar Action n ° 864/90 / Lait en poudre / Madagascar / Appel DÃ ©tresse / 906800 / Antananarivo via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 ICR Uganda Action No 865/90 / Milk powder / Uganda / ICR / 904605 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 1 Caritas Italy Malawi Action n ° 866/90 / Lait en poudre / Malawi / Caritas I / 900600B / Lilongwe via Dar es Salaam / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite No L 285/14 Official Journal of the European Communities 17; 10 . 90 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem H 600 Dl : 165 Euronaid Egypt Action No 647/90 / Milk powder / 902025 / Cairo via Alexandria / For free distribution D2 : 15 Euronaid Benin Action n0 648/90 / Lait en poudre / 901723 / Cotonou / Pour distribution gratuite D3 : 30 Euronaid CÃ ´te d'Ivoire Action n ° 649/90 / Lait en poudre / 901726 / Abidjan / Pour distribution gratuite D4 : 270 Euronaid Ghana Action No 650/90 / Milk powder / 900117 / Tema / For free distribution D5 : 45 Euronaid Niger Action n ° 651 /90 / Lait en poudre / 900405 / Niamey via LomÃ © / Pour distribution gratuite D6 : 75 Euronaid Togo Action n0 652/90 / Lait en poudre / 901711 / Dapaong via LomÃ © / Pour distribution gratuite I 360 Hl : 75 Euronaid Angola AcÃ §Ã £o n? 653/90 / Leite em pÃ ³ / 900308 / Lobito / Destinado a distribuiÃ §Ã £o gratuita E2 : 45 Euronaid RÃ ©publique Centrafricaine Action n0 654/90 / Lait en poudre / 901705 / Bangui via Douala / Pour distribution gratuite E3 : 45 Euronaid Madagascar Action n ° 655/90 / Lait en poudre / 901729 / Toliary / Pour distribution gratuite E4 : 45 Euronaid Madagascar Action n0 656/90 / Lait en poudre / 901735 / Toamasina / Pour distribution gratuite E5 : 60 Euronaid Madagascar Action n ° 657/90 / Lait en poudre / 901741 / Fianarantsoa via Toamasina / Pour distribution gratuite E6 : 90 Euronaid MoÃ §ambique AcÃ §Ã £o n? 658/90 / Leite em pÃ ³ / 905527 / Beira / Destinado a distribuiÃ §Ã £o gratuita K 150 Euronaid Pakistan Action No 662/90 / Milk powder / 900101 / Islamabad via Karachi / For free distribution